918 F.2d 956Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Carl F. LINDER, Jr., Defendant-Appellant.
No. 90-6628.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 18, 1990.Decided Nov. 26, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., District Judge.  (CA-89-3527-B;  CR-88-196-B)
Carl F. Linder, Jr., appellant pro se.
Breckinridge Long Willcox, United States Attorney, Baltimore, Md., for appellee.
D.Md.
DISMISSED.
Before PHILLIPS, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Carl F. Linder, Jr. brought this 28 U.S.C. Sec. 2241 or in the alternative 28 U.S.C. Sec. 2255 motion challenging the sentence he received for pleading guilty to conspiring to manufacture, distribute, and possess with intent to distribute the pyrolidine analog of phencyclidine.  We dismiss the appeal for lack of jurisdiction.


2
The district court entered its order denying the motion on May 10, 1990.  Linder's notice of appeal was dated July 22, 1990, and received by the district court on July 25, 1990.  Because Linder did not submit his notice of appeal to prison authorities until over sixty days after the district court's order was entered, the appeal was untimely.   See Houston v. Lack, 487 U.S. 266 (1988) (inmate's notice of appeal is filed when it is given to prison authorities for mailing to the district court).


3
The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Linder's failure to note a timely appeal deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
DISMISSED.



*
 We decline to remand for a determination as to whether Linder should be given an extension of time to appeal.  After a review of the record on appeal and the district court's opinion, we have found that a remand would serve no purpose since Linder's appeal is without merit